*403MOTION NOR REHEARING.
BROADDUS, J.
The ground for rehearing is, that the holding of the court that the alleged affidavit'denying partnership was insufficient under the statute, is in conflict with the decisions of both the Supreme and Appellate Courts of the State. In this case we followed the rule in Meyer Bros v. Insurance Co., 73 Mo. App. 166, wherein, notwithstanding the defendant in its answer denied that it was a corporation which was sworn to, the court held that it was not such an affidavit as the statute required. The opinion in this case was to the effect that “it is not sufficient to merely swear to a pleading filed in the case which denies the partnership or corporation. To answer the terms of the statute, the affidavit, of itself, must contain all the necessary denials.” We have come to the conclusion that such a construction is too technical in view of what is generally understood as necessary to constitute an affidavit. In Barhydt v. Alexander, 59 Mo. App. 192, the affidavit was as follows: “Subscribed and sworn to before me this-day of August, 189—.
“H. I. Hungerford, notary public,”
which the court held to be sufficient. In State v. Headrick, 149 Mo. 403, the court says: “The word affidavit ex vi termini, means an oath reduced to writing.”
The answer in this base denies the alleged partnership, to which is attached an affidavit, as defined by the foregoing cases, stating that the facts set up in said answer are true. It has not yet been held in this State that the affidavit required should be on a separate paper from the pleading. The statute should receive a reasonable construction. We can see no good reason for holding that where a party has purged his conscience by his oath, that he must do so by other than the ordinary manner of making an affidavit.
*404The opinion in this case should he modified to conform to-this our later view, which necessitates that the cause should be reversed and remanded, which is accordingly d-one.
All concur.